UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6819


LARRY DEAN HOOPER,

                 Petitioner - Appellant,

           v.

VIRGINIA     DEPARTMENT   OF   CORRECTIONS;    HAROLD   CLARK;   CARL
MANIS,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-01460-AJT-IDD)


Submitted:    October 31, 2016               Decided:   November 21, 2016


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Dean Hooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Larry    Dean     Hooper      seeks    to   appeal           the    district         court’s

order     dismissing       as    untimely      his        28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a     certificate        of   appealability.                  28    U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing              of    the       denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537    U.S.       322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Hooper has not made the requisite showing.                               Accordingly, we deny

a certificate of appealability, deny his motion to proceed as

unnecessary,       deny       leave    to     proceed          in    forma          pauperis,      and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions         are   adequately             presented         in    the

                                               2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3